

[image17.jpg]
Certifications and Authorizations


I certify that:


•
I have read the statements included in this form, including the Statements
Required by Law and Executive Orders, and I understand them.

•
The Applicant is eligible to receive a loan under the rules in effect at the
time this application is submitted that have been issued by the Small Business
Administration (SBA) implementing the Paycheck Protection Program under Division
A, Title I of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act)
(the Paycheck Protection Program Rule).

•
The Applicant:

o
(1) is an independent contractor, eligible self-employed individual, or sole
proprietor or

o
(2) employs no more than the greater of 500 or employees or, if applicable, the
size standard in number of employees established by the SBA in 13 C.F.R. 121.201
for the Applicant’s industry.

•
I will comply, whenever applicable, with the civil rights and other limitations
in this form.

•
All SBA loan proceeds will be used only for business-related purposes as
specified in the loan application and consistent with the Paycheck Protection
Program Rule.

•
To the extent feasible, I will purchase only American-made equipment and
products.

•
The Applicant is not engaged in any activity that is illegal under federal,
state or local law.

•
Any loan received by the Applicant under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses loans under the Paycheck
Protection Program Rule.



For Applicants who are individuals: I authorize the SBA to request criminal
record information about me from criminal justice agencies for the purpose of
determining my eligibility for programs authorized by the Small Business Act, as
amended.






[image15.jpg]

Signed By:
Emmett Pepe, Authorized Signer

1

--------------------------------------------------------------------------------





PAYCHECK PROTECTION PROGRAM DISCLOSURES
Purpose of this form:
This form is to be completed by the authorized representative of the Applicant
and submitted to your SBA Participating Lender. Submission of the requested
information is required to make a determination regarding eligibility for
financial assistance. Failure to submit the information would affect that
determination.


Instructions for completing this form:
With respect to “purpose of the loan,” payroll costs consist of compensation to
employees (whose principal place of residence is the United States) in the form
of salary, wages, commissions, or similar compensation; cash tips or the
equivalent (based on employer records of past tips or, in the absence of such
records, a reasonable, good-faith employer estimate of such tips); payment for
vacation, parental, family, medical, or sick leave; allowance for separation or
dismissal; payment for the provision of employee benefits consisting of group
health care coverage, including insurance premiums, and retirement; payment of
state and local taxes assessed on compensation of employees; and for an
independent contractor or sole proprietor, wage, commissions, income, or net
earnings from self-employment or similar compensation.
For purposes of calculating “Average Monthly Payroll,” most Applicants will use
the average monthly payroll for 2019, excluding costs over $100,000 on an
annualized basis for each employee. For seasonal businesses, the Applicant may
elect to instead use average monthly payroll for the time period between
February 15, 2019 and June 30, 2019, excluding costs over $100,000 on an
annualized basis for each employee. For new businesses, average monthly payroll
may be calculated using the time period from January 1, 2020 to February 29,
2020, excluding costs over $100,000 on an annualized basis for each employee.


If Applicant is refinancing an Economic Injury Disaster Loan (EIDL): Add the
outstanding amount of an EIDL made
between January 31, 2020 and April 3, 2020, less the amount of any “advance”
under an EIDL COVID-19 loan, to Loan Request as indicated on the form.


All parties listed below are considered owners of the Applicant as defined in 13
CFR § 120.10, as well as “principals”:


•
For a sole proprietorship, the sole proprietor;

•
For a partnership, all general partners, and all limited partners owning 20% or
more of the equity of the firm;

•
For a corporation, all owners of 20% or more of the corporation;

•
For limited liability companies, all members owning 20% or more of the company;
and

•
Any Trustor (if the Applicant is owned by a trust).





Paperwork Reduction Act – You are not required to respond to this collection of
information unless it displays a currently valid OMB Control Number. The
estimated time for completing this application, including gathering data needed,
is 8 minutes. Comments about this time or the information requested should be
sent to : Small Business Administration, Director, Records Management Division,
409 3rd St., SW, Washington DC 20416., and/or SBA Desk Officer, Office of
Management and Budget, New Executive Office Building, Washington DC 20503.
2

--------------------------------------------------------------------------------


Privacy Act (5 U.S.C. 552a) – Under the provisions of the Privacy Act, you are
not required to provide your social security number. Failure to provide your
social security number may not affect any right, benefit or privilege to which
you are entitled. (But see Debt Collection Notice regarding taxpayer
identification number below.) Disclosures of name and other personal identifiers
are required to provide SBA with sufficient information to make a character
determination.


When evaluating character, SBA considers the person’s integrity, candor, and
disposition toward criminal actions. Additionally, SBA is specifically
authorized to verify your criminal history, or lack thereof, pursuant to section
7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act (the Act).


Disclosure of Information – Requests for information about another party may be
denied unless SBA has the written permission of the individual to release the
information to the requestor or unless the information is subject to disclosure
under the Freedom of Information Act. The Privacy Act authorizes SBA to make
certain “routine uses” of information protected by that Act. One such routine
use is the disclosure of information maintained in SBA’s system of records when
this information indicates a violation or potential violation of law, whether
civil, criminal, or administrative in nature.


Specifically, SBA may refer the information to the appropriate agency, whether
Federal, State, local or foreign, charged with responsibility for, or otherwise
involved in investigation, prosecution, enforcement or prevention of such
violations. Another routine use is disclosure to other Federal agencies
conducting background checks but only to the extent the information is relevant
to the requesting agencies' function. See, 74 F.R. 14890 (2009), and as amended
from time to time for additional background and other routine uses. In addition,
the CARES Act, requires SBA to register every loan made under the Paycheck
Protection Act using the Taxpayer Identification Number (TIN) assigned to the
borrower.


Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et
seq. and other titles) – SBA must obtain your taxpayer identification number
when you apply for a loan. If you receive a loan, and do not make payments as
they come due, SBA may: (1) report the status of your loan(s) to credit bureaus,
(2) hire a collection agency to collect your loan, (3) offset your income tax
refund or other amounts due to you from the Federal Government, (4) suspend or
debar you or your company from doing business with the Federal Government, (5)
refer your loan to the Department of Justice, or (6) foreclose on collateral or
take other action permitted in the loan instruments.


Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) – The Right to Financial
Privacy Act of 1978, grants SBA access rights to financial records held by
financial institutions that are or have been doing business with you or your
business including any financial Paycheck Protection Program Borrower
Application Form 4 SBA Form 2483 (04/20) institutions participating in a loan or
loan guaranty. SBA is only required provide a certificate of its compliance with
the Act to a financial institution in connection with its first request for
access to your financial records. SBA's access rights continue for the term of
any approved loan guaranty agreement. SBA is also authorized to transfer to
another Government authority any financial records concerning an approved loan
or loan guarantee, as necessary to process, service or foreclose on a loan
guaranty or collect on a defaulted loan guaranty.
3

--------------------------------------------------------------------------------





Freedom of Information Act (5 U.S.C. 552) – Subject to certain exceptions, SBA
must supply information reflected in agency files and records to a person
requesting it. Information about approved loans that will be automatically
released includes, among other things, statistics on our loan programs
(individual borrowers are not identified in the statistics) and other
information such as the names of the borrowers (and their officers, directors,
stockholders or partners), the collateral pledged to secure the loan, the amount
of the loan, its purpose in general terms and the maturity. Proprietary data on
a borrower would not routinely be made available to third parties. All requests
under this Act are to be addressed to the nearest SBA office and be identified
as a Freedom of Information request.


Occupational Safety and Health Act (15 U.S.C. 651 et seq.) – The Occupational
Safety and Health Administration (OSHA) can require businesses to modify
facilities and procedures to protect employees. Businesses that do not comply
may be fined, forced to cease operations, or prevented from starting operations.
Signing this form is certification that the applicant, to the best of its
knowledge, is in compliance with the applicable OSHA requirements, and will
remain in compliance during the life of the loan.


Civil Rights (13 C.F.R. 112, 113, 117) – All businesses receiving SBA financial
assistance must agree not to discriminate in any business practice, including
employment practices and services to the public on the basis of categories cited
in 13 C.F.R., Parts 112, 113, and 117 of SBA Regulations. All borrowers must
display the "Equal Employment Opportunity Poster" prescribed by SBA.


Equal Credit Opportunity Act (15 U.S.C. 1691) – Creditors are prohibited from
discriminating against credit applicants on the basis of race, color, religion,
national origin, sex, marital status or age (provided the applicant has the
capacity to enter into a binding contract); because all or part of the
applicant's income derives from any public assistance program; or because the
applicant has in good faith exercised any right under the Consumer Credit
Protection Act.


Debarment and Suspension Executive Order 12549; (2 CFR Part 180 and Part 2700) –
By submitting this loan application, you certify that neither the Applicant or
any owner of the Applicant have within the past three years been:
(a) debarred, suspended, declared ineligible or voluntarily excluded from
participation in a transaction by any Federal Agency; (b) formally proposed for
debarment, with a final determination still pending; (c) indicted, convicted, or
had a civil judgment rendered against you for any of the offenses listed in the
regulations or (d) delinquent on any amounts owed to the U.S. Government or its
instrumentalities as of the date of execution of this certification.
4

--------------------------------------------------------------------------------







PAYCHECK PROTECTION NOTE


VIRGINIA BORROWERS: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION
WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE.


SBA Loan #
82984971-08
SBA Loan Name
GSE Systems Inc
Date
4/20/2020
Loan Amount
$10,000,000.00
Fixed Interest Rate
1.0%
Borrower
GSE Systems Inc
Lender
Citizens Bank N.A. 1 Citizens Plaza
Providence, RI 02903







1.
PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of
10,000,000.00 Dollars,
interest on the unpaid principal balance, and all other amounts required by this
Note.


2.
DEFINITIONS:

“Forgiveness Period” means the 8-week period beginning on the date of first
disbursement of the Loan.
“Loan” means the loan evidenced by this Note.
“Loan Documents” means the documents related to this loan signed by Borrower.
“Program” means the Paycheck Protection Program created by the Coronavirus Aid,
Relief, and Economic Security Act, also known as the “CARES Act” (P.L. 116-136).
“SBA” means the Small Business Administration, an Agency of the United States of
America.


3.
LOAN FORGIVENESS; PAYMENT TERMS:

A.
Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on the Loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8- week period beginning on the date of first disbursement
of the Loan:

i.
Payroll costs

ii.
Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

iii.
Any payment on a covered rent obligation


5

--------------------------------------------------------------------------------



iv.
Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Program, including the provisions of
Section 1106 of the CARES Act. Not more than 25% of the amount forgiven can be
attributable to non-payroll costs. If Borrower has received an SBA Economic
Injury Disaster Loan (“EIDL”) during the period between January 1, 2020 and
April 4, 2020 and used the proceeds of that EIDL for payroll costs, that amount
shall be subtracted from the loan forgiveness amount.
Forgiveness will be subject to Borrower’s submission to Lender of information
and documentation as required by the SBA and Lender.
B.
Submission of Information and Documents: Forgiveness will be subject to
Borrower’s submission to Lender of information and documentation as required by
the SBA and Lender. Not before July 1, 2020 and by August 15, 2020, Borrower
shall provide Lender with information, in form and substance acceptable to
Lender, specifying the amount of forgiveness Borrower requests, together with
all documentation required by the CARES Act, the SBA and/or Lender to evidence
and/or verify such information. Required information shall include, without
limitation:

(i)
the total dollar amount of payroll costs during the Forgiveness Period and the
dollar amounts of covered mortgage interest payments, covered rent payments and
covered utilities for the Forgiveness Period to the extent Borrower seeks
forgiveness for these costs.

(ii)
the average number of full-time equivalent employees of Borrower per month
during (a) the period from February 15, 2020 through June 30, 2020 (the “Covered
Period”); (b) the same period in 2019, and (c) if the average number of
full-time equivalent employees is lower than the average number for the period
described in subsection (ii)(b) above, the period from January 1, 2020 through
February 29, 2020;

(iii)
the number of full-time equivalent employees of Borrower as of February 15,
2020, April 26, 2020 and June 30, 2020;

(iv)
the total amount of salary and wages during the Covered Period and during the
fourth calendar quarter of 2019 of each employee who had the amount or rate of
such salary and wages reduced by more than 25% during the Covered Period from
the amount or rate in the fourth quarter of 2019 (each, a “Lowered Employee”);

(v)
the rate of salary and wages of each Lowered Employee as of February 15, 2020,
April 26, 2020 and June 30, 2020; and

(v)
such further information and documents as Lender or the SBA shall require.

 

C.
Initial Deferment Period: No payments are due on the Loan for 6 months from the
date of first disbursement of the Loan. Interest will continue to accrue during
the deferment period.

D.
Maturity: This Note will mature two years from date of first disbursement of the
Loan.

E.
Payments from End of Deferment Period through Maturity Date: To the extent the
Loan is not forgiven during the deferment period or thereafter, the outstanding
balance of the Loan, and interest thereon, shall be repaid in eighteen
substantially equal monthly payments of principal and interest, commencing on
the first business day after the end of the deferment period.

F.
Payment Authorization: Borrower hereby authorizes Lender to initiate payments
from Borrower’s bank account, by wire or ACH transfer, for each monthly or other
payment required hereunder.

6

--------------------------------------------------------------------------------



In the event any such payment is unsuccessful, Borrower shall remain liable for
such payment and shall take all steps required to make such payment.
G.
Interest Computation; Repayment Terms: The interest rate on this Note is one
percent per year. The interest rate is fixed and will not be changed during the
life of the Loan. Interest will be calculated based upon actual days over a
365-day year.

H.
Payment Allocation: Lender will apply each installment payment first to pay
interest accrued to the day Lender received the payment, then to bring principal
current, and will apply any remaining balance to reduce principal.

I.
Loan Prepayment: Notwithstanding any provision in this Note to the contrary,
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid principal balance at any time without notice.
If Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: (i) give Lender written notice; (ii) pay all
accrued interest; and (iii) if the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date Lender received the notice, less any interest accrued during the
21 days and paid under (ii) of this paragraph. If Borrower does not prepay
within 30 days from the date Lender received the notice, Borrower must give
Lender a new notice.



4.
NON-RECOURSE: Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.



5.
USE OF PROCEEDS:



Borrower represents and warrants that all proceeds of the Loan will be used for
the following eligible business purposes, as required by the CARES Act: (I)
payroll costs; (II) costs related to the continuation of group health care
benefits during periods of paid sick, medical, or family leave, and insurance
premiums; (III) employee salaries, commissions, or similar compensations; (IV)
payments of interest on any mortgage obligation (which shall not include any
prepayment of or payment of principal on a mortgage obligation); (V) rent
(including rent under a lease agreement); (VI) utilities; and (VII) interest on
any other debt obligations that were incurred before February 15, 2020, provided
that not less than 75% of expended Loan proceeds shall be devoted to items
(I)-(III) above.


6.
DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:
A.
Fails to do anything required by this Note and other Loan Documents;

B.
Does not disclose, or anyone acting on its behalf does not disclose, any
material fact to Lender or SBA;

C.
Makes, or anyone acting on its behalf makes, a materially false or misleading
representation to Lender or SBA;

D.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent;

E.
Does any of the following after Lender makes a determination (an “Adverse
Forgiveness Determination”) that the Loan is not entitled to full forgiveness
(or in such other period as specified below):

7

--------------------------------------------------------------------------------



(i)
Defaults on any other loan with Lender;



(ii)
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;



(iii)
Fails to pay any taxes when due;



(iv)
Becomes the subject of a proceeding under any bankruptcy or insolvency law;



(v)
Has a receiver or liquidator appointed for any part of their business or
property;



(vi)
Makes an assignment for the benefit of creditors;



(vii)
Has any adverse change in financial condition or business operation from the
date of this Note that continues after the Adverse Forgiveness Determination and
that Lender believes may materially affect Borrower’s ability to pay this Note;
or



(viii)
Becomes the subject of a civil or criminal action from the date of this Note
that continues after the Adverse Forgiveness Determination and that Lender
believes may materially affect Borrower’s ability to pay this Note.



7.
LENDER’S RIGHTS IF THERE IS A DEFAULT:

Upon a default by Borrower, without notice or demand and without giving up any
of its rights, Lender may:
A.
Require immediate payment of all amounts owing under this Note; or

B.
File suit and obtain judgment.



8.
LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:
A.
Incur expenses to collect amounts due under this Note and enforce the terms of
this Note or any other Loan Document. Among other things, the expenses may
include reasonable attorney’s fees and costs. If Lender incurs such expenses, it
may demand immediate repayment from Borrower or add the expenses to the
principal balance; and

B.
Take any action necessary to collect amounts owing on this Note.



9.
WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.


10.
SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes the original Borrower’s successors, and
Lender includes the original Lender’s successors and assigns.


11.
GENERAL PROVISIONS:

A.
All individuals and entities signing this Note are jointly and severally liable.

8

--------------------------------------------------------------------------------



B.
Borrower waives all suretyship defenses.

C.
Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.
If any part of this Note is unenforceable, all other parts remain in effect.

G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee or collateral.



12.
STATE-SPECIFIC PROVISIONS:

A.
If Borrower’s principal place of business is in Delaware, the following
provision applies:

CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY-AT-LAW, AFTER THE OCCURRENCE OF A DEFAULT, TO APPEAR IN ANY COURT OF
RECORD AND TO CONFESS JUDGMENT AGAINST BORROWER FOR THE UNPAID AMOUNT OF THIS
NOTE, AND TO RELEASE ALL ERRORS, AND WAIVE ALL RIGHTS OF APPEAL. IF A COPY OF
THIS NOTE, VERIFIED BY AN AFFIDAVIT, SHALL HAVE BEEN FILED IN THE PROCEEDING, IT
WILL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY. BORROWER
WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS
NOW OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND
POWER TO CONFESS JUDGMENT WILL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID;
BUT THE POWER WILL CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME
AS LENDER MAY ELECT UNTIL ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.
B.
If Borrower’s principal place of business is in Maryland, the following
provision applies:

POWER TO CONFESS JUDGMENT. BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT OF
RECORD, AFTER THE OCCURRENCE OF A DEFAULT HEREUNDER, TO APPEAR FOR BORROWER AND,
WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS,
AGAINST BORROWER IN FAVOR OF LENDER OR ANY HOLDER HEREOF FOR THE ENTIRE
PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE
HEREUNDER, AND FOR DOING SO, THIS NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE
A SUFFICIENT WARRANT. BORROWER HEREBY FOREVER WAIVES AND RELEASES ALL ERRORS IN
SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND ALL RELIEF FROM ANY AND ALL
APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. BORROWER ACKNOWLEDGES AND AGREES  THAT, PURSUANT TO THE FOREGOING POWER
TO CONFESS JUDGMENT GRANTED TO LENDER, BORROWER IS VOLUNTARILY AND KNOWINGLY
WAIVING ITS RIGHT TO NOTICE AND A HEARING PRIOR TO THE ENTRY OF A JUDGMENT BY
LENDER  AGAINST BORROWER. NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER,
WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID,
VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS
9

--------------------------------------------------------------------------------





LENDER SHALL ELECT UNTIL SUCH TIME AS LENDER SHALL HAVE RECEIVED PAYMENT UNTIL
ALL AMOUNTS OWING ON THIS NOTE HAVE BEEN PAID IN FULL.


C.
If Borrower’s principal place of business is in Missouri, the following
provision applies:

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(Borrowers(s)) and us (Creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.


D.
If Borrower’s principal place of business is in Oregon, the following provision
applies:

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS  MADE BY
[BENEFICIARY]/US CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
GRANTOR'S/BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE
SIGNED BY [AN AUTHORIZED REPRESENTATIVE OF BENEFICIARY]/US TO BE ENFORCEABLE.


E.
If Borrower’s principal place of business is in Pennsylvania, the following
provision applies:

CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY TIME FOR BORROWER AFTER A DEFAULT
UNDER THIS NOTE AND WITH OR WITHOUT COMPLAINT FILED, CONFESS OR ENTER JUDGMENT
AGAINST BORROWER FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE AND ALL ACCRUED
INTEREST, ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE EXECUTIONS MAY ISSUE
IMMEDIATELY; AND FOR SO DOING, THIS NOTE OR A COPY OF THIS NOTE VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY GRANTED IN THIS NOTE TO
CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE OF THAT
AUTHORITY, BUT SHALL CONTINUE FROM TIME TO TIME  AND AT ALL TIMES UNTIL PAYMENT
IN FULL OF ALL AMOUNTS DUE UNDER THIS NOTE. BORROWER HEREBY WAIVES ANY RIGHT
BORROWER MAY HAVE TO NOTICE OR TO A HEARING IN CONNECTION WITH ANY SUCH
CONFESSION OF JUDGMENT  AND STATES THAT EITHER A REPRESENTATIVE OF LENDER
SPECIFICALLY CALLED THIS CONFESSION OF JUDGMENT PROVISION TO BORROWER'S
ATTENTION OR BORROWER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL.
F.
If Borrower’s principal place of business is in Virginia, the following
provision applies:

Upon any default under this Note Borrower authorizes the clerk of any court and
any attorney admitted to practice before any court of record in the United
States, on behalf of Borrower, to then confess judgment against the Borrower in
favor of Lender in the full amount due on this Note. For the purpose of allowing
the Lender to file a confession of judgment in the Commonwealth of Virginia, the
Borrower hereby duly constitutes and appoints , its true and lawful
attorney-in-fact, to confess judgment against it in any court of record in the
Commonwealth of Virginia, and Borrower further consents to the jurisdiction of
and agrees that venue shall be proper in the Circuit Court of any county or city
of the Commonwealth of Virginia and/or in any other court of record in the
Commonwealth of Virginia. Borrower waives all errors, defects and imperfections
in the
10

--------------------------------------------------------------------------------



entry of judgment as aforesaid or in any proceeding pursuant thereto and the
benefit of any and every statute, ordinance or rule of court which may be
lawfully waived conferring upon Borrower any right or privilege of exemption,
stay of execution, or supplementary proceedings, or other relief from the
enforcement or immediate enforcement of a judgment or related proceedings on a
judgment. The authority and power to appear for and to enter judgment against
Borrower shall not be extinguished by any judgment entered pursuant thereto;
such authority and power may be exercised on one or more occasions from time to
time, in the same or different courts or jurisdictions, as often as Lender shall
deem necessary or advisable until all sums due under this Note have been paid in
full.
G.
If Borrower’s principal place of business is in Washington, the following
provision applies:

Oral agreements or oral commitments to loan money, extend credit, or to forbear
from enforcing repayment of a debt are not enforceable under Washington law.
H.
If Borrower is an individual residing in Wisconsin, the following provision
applies:

Each Borrower who is married represents that this obligation is incurred in the
interest of his or her marriage or family.


13.
ARBITRATION CLAUSE:

Borrower agrees to the Arbitration Clause attached as Exhibit A. Lender also
agrees to the Arbitration Clause.


14.
BORROWER’S NAME AND SIGNATURE:

By signing below, each individual or entity becomes obligated under this Note as
Borrower.




BORROWER: GSE Systems Inc




Emmett Pepe, Authorized Signer
11

--------------------------------------------------------------------------------



ARBITRATION CLAUSE (EXHIBIT A).


Lender (together with its “Related Parties,” as defined below, “we,” “us” and
“our”) has put this Clause in question and answer form to make it easier to
understand. However, this Clause is part of this Agreement and is legally
binding on Borrower (“you” and “your”).




 
Question.
Short Answer.
 
Further Detail.
Background and Scope.
What is
An
In arbitration, a third party arbitrator (“TPA”) solves Claims in a hearing. It
is
arbitration?
alternative
less formal than a court case.
 
to a court
   
case.
 
Is it different
Yes.
The hearing is private. There is no jury. It is usually less formal, faster and
from court
 
less expensive than a lawsuit. Pre-hearing fact finding (called “discovery”) is
and jury trials?
 
limited. Appeals are limited. Courts rarely overturn arbitration awards.
What is this Clause about?
The parties' agreement to arbitrate
Claims.
You and we agree that any party may elect to arbitrate or require arbitration of
any "Claim" as defined below.
Who does the
You and us,
This Clause governs you and us, including our "Related Parties": (1) any
Clause
including
parent, subsidiary or affiliate of ours; (2) our employees, directors, officers,
cover?
certain
shareholders, members and representatives; and (3) any person or company
 
"Related
(but not the SBA) that is involved in a Claim you pursue at the same time you
 
Parties".
pursue a related Claim with us.
What Claims
All Claims
This Clause governs all “Claims” that would usually be decided in court and are
between you and us. In this Clause, the word “Claims” has the broadest
reasonable meaning. It includes contract and tort (including intentional tort)
claims and claims under constitutions, statutes, ordinances, rules and
regulations. It includes all claims even indirectly related to your application
and/or supplemental application for the Loan, this Note, the Loan or our
relationship with you. It includes claims related to any decisions we have made
or subsequently make concerning your Loan, including decisions regarding the
Loan forgiveness to which you are or are not entitled. It includes claims
related to collections, privacy and customer information. It includes claims
related to the validity in general of this Note. However, it does not include
disputes about the validity, coverage or scope of this Clause or any part of
this Clause. All such disputes are for a court and
not the TPA to decide.
does the
(except
Clause cover?
certain
Claims about this
 
Clause).
Who handles the arbitration?
Usually AAA or JAMS.
Arbitrations are conducted under this Clause and the rules of the arbitration
administrator in effect at the time the arbitration is commenced. However,
arbitration rules that conflict with this Clause do not apply. The arbitration
administrator will be either:
• The American Arbitration Association ("AAA"), 1633 Broadway, 10th Floor, New
York, NY 10019, www.adr.org.
• JAMS, 620 Eighth Avenue, 34th Floor, New York, NY 10018,



12

--------------------------------------------------------------------------------





 
Question.
Short Answer.
 
Further Detail.
   
www.jamsadr.org
• Any other company picked by agreement of the parties.
If all the above options are unavailable, a court will pick the administrator.
No arbitration brought on a class basis may be administered without our consent
by any administrator that would permit class arbitration under this Clause.
The TPA will be selected under the administrator's rules. However, the TPA must
be a lawyer with at least ten years of experience or a retired judge unless you
and we otherwise agree.
Can Claims be brought in court?
Sometimes.
Either party may bring a lawsuit if the other party does not demand arbitration.
We will not demand arbitration of any lawsuit you bring as an individual action
in small claims court. However, we may demand arbitration of any appeal of a
small-claims decision or any small-claims action brought
on a class basis.
Are you giving up any rights?
Yes.
For Claims subject to this Clause, you give up your right to:
 
1. Have juries decide Claims.
2. Have courts, other than small-claims courts, decide Claims.
3. Serve as a private attorney general or in a representative capacity.
4. Join a Claim you have with a dispute by other consumers.
5. Bring or be a class member in a class action or class arbitration.
 
We also give up the right to a jury trial and to have courts decide Claims you
wish to arbitrate.
Can you or another business start class arbitration?
No.
The TPA is not allowed to handle any Claim on a class or representative basis.
All Claims subject to this Clause must be decided in an individual arbitration
or an individual small-claims action. This Clause will be void if a court rules
that the TPA can decide a Claim on a class basis and the court's ruling is not
reversed on appeal.
What happens if part of this Clause cannot be enforced?
It depends.
If any portion of this Clause cannot be enforced, the rest of this Clause will
continue to apply, except that:
 
(A) If a court rules that the TPA can decide a Claim on a class or other
representative basis and the court's ruling is not reversed on appeal, only this
sentence will apply and the remainder of this Clause will be void. AND
 
(B) If a party brings a Claim seeking public injunctive relief and a court
determines that the restrictions in this Clause prohibiting the TPA from
awarding relief on behalf of third parties are unenforceable with respect to
such Claim (and that determination becomes final after all appeals have been
exhausted), the Claim for public injunctive relief will be determined in court
and any individual Claims seeking monetary relief will be arbitrated. In such a
case the parties agree to request that the court stay the Claim for public
injunctive relief until the arbitration award pertaining to individual relief
has been entered in court.
 
In no event will a Claim for class relief or public injunctive relief be

13

--------------------------------------------------------------------------------





 
Question.
Short Answer.
 
Further Detail.
   
arbitrated.
What law applies?
The Federal Arbitration Act (“FAA”).
This Agreement and related sale involve interstate commerce. Thus, the FAA
governs this Clause. The TPA must apply substantive law consistent with the FAA.
The TPA must honor statutes of limitation and privilege rights. Punitive damages
are governed by the constitutional standards that apply in judicial proceedings.
Will anything I do make this Clause ineffective?
No.
This Clause stays in force even if you: (1) cancel this Note; (2) default,
renew, prepay or pay the Loan in full; or (3) go into or through bankruptcy.
Process.
What must a party do before starting a lawsuit or arbitration?
Send a written Claim notice and work to resolve the Claim.
Before starting a lawsuit or arbitration, the complaining party must give the
other party written notice of the Claim. The notice must explain in reasonable
detail the nature of the Claim and any supporting facts. If you are the
complaining party, you must send the notice in writing (and not electronically)
to our Legal Department, at our normal notice address. You or an attorney you
have personally hired must sign the notice and must provide your full name and a
phone number where you (or your attorney) can be reached.
Once a Claim notice is sent, the complaining party must give the other party a
reasonable opportunity over the next 30 days to resolve the Claim on an
individual basis.
How does arbitration start?
Mailing a notice.
If the parties do not reach an agreement to resolve the Claim within 30 days
after notice of the Claim is received, the complaining party may commence a
lawsuit or arbitration, subject to the terms of this Clause. To start
arbitration, the complaining party picks the administrator and follows the
administrator's rules. If one party begins or threatens a lawsuit, the other
party can demand arbitration. This demand can be made in court papers. It can be
made if a party begins a lawsuit on an individual basis and then tries to pursue
a class action. Once an arbitration demand is made, no lawsuit may be brought
and
any existing lawsuit must stop.
Will any hearing be held nearby?
Yes.
The TPA may decide that an in-person hearing is unnecessary and that he or she
can resolve a Claim based on written filings and/or a conference call.
However, any in-person arbitration hearing must be held at a place reasonably
convenient to you.
What about appeals?
Very limited.
Appeal rights under the FAA are very limited. Except for FAA appeal rights and
except for Claims involving more than $50,000 (including Claims involving
requests for injunctive relief that could cost more than $50,000), the TPA's
award will be final and binding. For Claims involving more than
$50,000, any party may appeal the award to a three-TPA panel appointed by the
administrator, which will reconsider from the start anything in the initial
award that is appealed. The panel's decision will be final and binding, except
for any FAA appeal right. Any appropriate court may enter judgment upon the
TPA's award.

14

--------------------------------------------------------------------------------





 
Question.
Short Answer.
 
Further Detail.
Do arbitration awards affect other disputes?
No.
No arbitration award involving the parties will have any impact as to issues or
claims in any dispute involving anyone who is not a party to the arbitration,
nor will an arbitration award in prior disputes involving other parties have any
impact in an arbitration between the parties to this Clause.
Arbitration Fees and Awards.
Who bears arbitration fees?
Usually, we do.
We will pay all filing, administrative, hearing and TPA’s fees if you act in
good faith, cannot get a waiver of such fees and ask us to pay.
When will we cover your legal fees and costs?
If you win.
If you win an arbitration, we will pay your reasonable fees and costs for
attorneys, experts and witnesses. We will also pay these amounts if required
under applicable law or the administrator's rules or if payment is required to
enforce this Clause. The TPA shall not limit his or her award of these
amounts because your Claim is for a small amount.
Will you ever owe us for arbitration or attorneys' fees?
Only for bad faith.
The TPA can require you to pay our fees if (and only if): (1) the TPA finds that
you have acted in bad faith (as measured by the standards set forth in Federal
Rule of Civil Procedure 11(b)); and (2) this power does not make this Clause
invalid.
Can an award be
explained?
Yes.
A party may request details from the TPA, within 14 days of the ruling. Upon
such request, the TPA will explain the ruling in writing.





By signing below, we agree to this Arbitration Clause.


LENDER: CITIZENS BANK, N.A.


[image11.jpg]


Shannon L Moniz Vice President
Loan Operations Manager
15

--------------------------------------------------------------------------------



AUTHORIZATION
(SBA Paycheck Protection Program Express Loan)


SBA Loan# 82984971-08
 
U.S. Small Business Administration
Lender:
LITTLE ROCK COMMERCIAL LOAN SERVICING CENTER OFFICE OF FINANCIAL PROGRAM
OPERATIONS
Citizens Bank N.A.
2120 Riverfront Drive
1 Citizens Plaza
Little Rock, AR 72202
Providence, RI 02903





Lender is issuing this SBA Paycheck Protection Program Express Loan
Authorization for SBA to guarantee 100% of a loan in the amount of
$10,000,000.00 to be made by Lender to assist:


Borrower: GSE Systems Inc, 1332 Londontown Blvd 200, Sykesville, MD 21784


Lender must have a valid SBA Loan Guarantee Agreement (SBA Form 750 and a valid
SBA Express Supplemental Loan Guaranty Agreement (SBA Form 2424).


Lender’s issuance is in accordance with the SBA Express Supplemental Loan
Guaranty Agreement between Lender and SBA for an SBA Express Loan and the
Paycheck Protection Program created by the Coronavirus Aid, Relief, and Economic
Security Act, also known as the “CARES Act” (H.R. 748).


Lender must comply with all SBA Loan Program Requirements, as defined in 13 CFR
120.10, all of which may be amended from time to time.


This Authorization is subject to the application (including SBA Form 2483)
submitted by Borrower to the Lender, the Lender’s representations to SBA, and
the following terms and conditions:


15.
Lender must make complete disbursement of the loan no later than 24 months from
the date of this Authorization.



16.
The SBA Guarantee Fee is $0.



17.
Lender must have Borrower execute a Note containing the following repayment
terms:

A.
At the request of the Borrower and on receipt of information and documentation
as required by the SBA, Lender will forgive repayment of such portion of the
Loan, and interest thereon, as and to the extent required by the CARES Act for
loans under the Program. The amount of forgiveness shall not exceed the
principal amount of this Note.

B.
At any time as requested by the Lender, but not later than 90 days after
Borrower receives funds pursuant to this Note, Borrower will provide Lender with
information, in form and substance acceptable to Lender, specifying the amount
of forgiveness Borrower requests, together with all documentation required by
the CARES Act, the SBA and/or Lender to evidence and/or verify the information
in such report. Required information shall include, without limitation, (i) the
number of full-time equivalent employees of Borrower and the dollar amount of
payroll costs during all relevant periods (including the Forgiveness Period), as
well as (ii) the dollar amounts of covered mortgage interest payments, covered
rent payments and covered utilities for the Forgiveness Period to the extent
Borrower seeks forgiveness for these costs.





16

--------------------------------------------------------------------------------





00000
C.
To the extent the Loan is not forgiven, the outstanding balance of the Loan, and
interest thereon, shall be repaid in eighteen substantially equal monthly
payments of principal and interest, commencing six (6) months after the date of
this Loan and ending two (2) years after the date of this Loan. Borrower hereby
authorizes Lender to initiate payments from Borrower’s bank account, by wire or
ACH transfer, for each monthly or other payment required hereunder. In the event
any such payment is unsuccessful, Borrower shall remain liable for such payment
and shall take all steps required to make such payment.

D.
Interest will be calculated based upon actual days over a 365-day year.



18.
Lender must develop and maintain evidence of a system or process to reasonably
ensure that loan proceeds were used for the following eligible business
purposes: (I) payroll costs; (II) costs related to the continuation of group
health care benefits during periods of paid sick, medical, or family leave, and
insurance premiums; (III) employee salaries, commissions, or similar
compensations; (IV) payments of interest on any mortgage obligation (which shall
not include any prepayment of or payment of principal on a mortgage obligation);
(V) rent (including rent under a lease agreement); (VI) utilities; and (VII)
interest on any other debt obligations that were incurred before February 15,
2020.



19.
Lender must satisfy the following collateral conditions: None



LENDER
 
 
 
By: [image12.jpg]
Shannon L Moniz Vice President
Loan Operations Manager
 
 
 
 
Date: 4/20/2020

17

--------------------------------------------------------------------------------





SBA FORM 1050, SETTLEMENT SHEET
OMB Approval No.: 3245-0200 Expiration Date: 04/30/2022




Purpose: The purpose of this form is to document and verify that loan proceeds
have been disbursed in accordance with the Authorization and to document that
the Borrower’s contribution has been injected into the business prior to the
Lender disbursing any loan proceeds.


General Instructions: This form may be used for all 7(a) loans and for all
disbursements. It must be used for the first disbursement on all standard 7(a)
loans over $350,000.


This form is to be completed by the Lender and signed by the Lender and the
Borrower at the time of the initial loan disbursement. The Lender must retain a
copy of the signed form in its loan file. For all disbursements, the Lender must
also retain documentation that is acceptable to SBA (such as joint payee checks,
cancelled checks, paid receipts or invoices, wire transfer account records,
etc.) and that evidences compliance with the Use of Proceeds section of the
Authorization.


The Lender must submit the completed form and allsupporting documentation to SBA
upon request, or, in the event ofaloan default, with the Lender’s request for
guaranty purchase.


Providing this information is required to comply with program requirements;
failure to provide it when required may impair the Lender’s ability to collect
on the SBA loan guaranty.


If additional space is required to complete the form or provide additional
details please attach a separate sheet.
Specific Instructions for Completing the Form:


1)
In the first section, fill in all identifying information. For “Loan Type,”
check the box to indicate whether the loan is a term loan or a revolving line of
credit.

2)
Complete the “Use of Proceeds” section with information related to the initial
disbursement.

a)
On the line associated with each applicable use of proceeds, indicate:

i)
The name of the payee (must identify the ultimate recipient, not an intermediary
such as a title company);

ii)
Amount disbursed; and

iii)
Remaining amount to be disbursed, in accordance with the Authorization.

b)
For the “Settlement charges/out of pocket costs” line, insert total amount of
settlement charges and other out of pocket costs in the appropriate field within
the grid. Attach an itemized list of all charges and costs, including the name
of payee and amount paid for each charge or cost. Reminder: SBA Form 159is
required for allfeespaid or to be paid by the Lender (except Lender Service
Provider fees) and for all fees paid or to be paid by the Applicant to any agent
inconnection with the SBA loan application.)

c)
For “Other (Explain),” enter any other use of proceeds authorized in the
Authorization that is not already listed in the grid, if applicable.

3)
Complete the “Borrower’s Injection” section.

a)
For each type of injection, indicate the source.

b)
If the Sellercontributed towardrequired equity, attach a copy of the Note and
evidence of full standby for the life of the loan.

c)
Note: The Borrower’s Injection must be in the business bank account prior to any
disbursement of loan proceeds.

4)
The Lender and the Borrower must review the certification and execute the form
in the space provided.



SBA Form 1050 (04-19) Previous Editions Obsolete Page 1 of 2
18

--------------------------------------------------------------------------------








   
U.S. Small Business
Settlement Sheet
 
 
OMB APPROVAL NO.: 3245-0200 EXPIRATION DATE: 04/30/2022
SBA Loan Number 82984971-08
Lender Name Citizens Bank N.A.
Lender FIRS Number 7060330
SBA Loan Name GSE Systems Inc
Note Amount 10,000,000.00
Loan Type: Term Loan
Line of Credit Disbursement Type: First Disbursement
Subsequent Disbursement Full Disbursement



Authorized Use of Proceeds:
Name of Payee:
Amount Disbursed:
Authorized Amount Remaining:
Land Acquisition:
 
Raw Improved
 
$ -
$ -
Construction:
New
Expansion/Renovation
 
$ -
$ -
Leasehold Improvements to property owned by others
 
$ -
$ -
Machinery & Equipment
 
$ -
$ -
Furniture & Fixtures
 
$ -
$ -
Inventory Purchase
 
$ -
$ -
Working Capital
GSE Systems Inc
$10,000,000.00
$ -
Deposit to: 8203063002
Acquire Business (Change of Ownership)
 
$ -
$ -
SBA Guarantee Fee
 
$ -
$ -
Settlement Charges/Out of Pocket Costs
 
$ -
$ -
Other (Explain):
 
$ -
$ -
Total:
$10,000,000.00
$ -



Borrower's Injection (including any deposit or earnest money):
Cash Source:
$
-
Assets Source:
$
-
Seller contribution toward required equity (on full standby for life of loan)
$
-
Other (Explain):
$
-
Total Borrower Injection:
$
-



At the time of completion of this form, the Lender and the Borrower certify
that:
1. The loan proceeds were disbursed and received and will be used in accordance
with the Use of Proceeds section of the Authorization, including any and all
SBA/Lender approved modifications, and that all required equity or Borrower
injections have been made in accordance with the Authorization and any approved
modifications; and
2. There has been no unremediedadverse change in the Borrower’s or Operating
Company’s financial condition, organization, management, operations orassets
since the date of application that would warrant withholding or not making this
disbursement or any further disbursement.
At the time of each subsequent disbursement on this loan, the Lender, by
disbursing the loan proceeds, and the Borrower by receiving them, are deemed to
certify that the above certifications are true with respect to each and every
disbursement made.
WARNING: By signing below you are certifying that the above statements are
accurate to the best of your knowledge. Submitting false information to the
Government may result in criminal prosecution and fines up to $250,000 and/or
imprisonment for up to 5 years under 18 USC § 1001. Submitting false statements
to a Federally insured institution may result in fines up to $1,000,000 and/or
imprisonment for up to 30 years under 18 USC § 1014, penalties under 15 USC §
645, and/or civil fraud liability.
Authorized Lender Official
Borrower
Signature:
Signature:
 
Print Name: Shannon L Moniz
 
Print Name: Emmett Pepe
 
Title: Vice President and Loan Operations Manager
 
Title: Authorized Signer
 
Date: 4/20/2020
4/23/2020
Date:

[image13.jpg]
[image15.jpg]
SBA Form 1050 (04-19) Previous Editions Obsolete Page 2 of 2
NOTE: According to the Paperwork Reduction Act, you are not required to respond
to this collection of information unless it displays a currently valid OMB
Control Number. The  estimated  burden for completing this form, including time
for reviewing instructions, and gathering data needed, is 30 minutes.  Comments
or questions on the burden estimates or other aspects of  this information 
collection  should  be sent to U.S. Small Business Administration,  Director,
RMD, 409 3rd St., SW, Washington DC 20416 and/or  SBA Desk  Officer, Office of 
Management  and Budget,  New Executive Office Building, Rm. 10202, Washington 
DC 20503. PLEASE DO NOT SEND THECOMPLETED FORMS TO THESE ADDRESSES.
19

--------------------------------------------------------------------------------






Borrower Name: GSE Systems Inc


Loan: SBA PPP GSE Systems Inc (the “Loan”)


Checking Account # : 8203063002 (the “Checking Account”)




The undersigned hereby authorizes Citizens Bank to debit their Checking Account
in the amount (each a "Payment Amount") of any payment due respecting the Loan.
The undersigned hereby acknowledges and agrees that if a scheduled due date
respecting the Loan is not a day on which the Bank is open for processing loans,
the debit will be initiated on the next business day on which the Bank is open
for processing loans.


This authorization may be terminated by the undersigned upon 30 days prior
written notice to the Bank.


By your signature below, you authorize and agree to the terms of this Automatic
Payment Authorization.






[image15.jpg]

Authorized Signer:
Emmett Pepe



Date:
4/23/2020






20